UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-4034



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JOHN KELVIN ELLIS,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (3:06-cr-00232-REP)


Submitted:   August 6, 2007                 Decided:   August 27, 2007


Before NIEMEYER and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Michael S. Nachmanoff, Federal Public Defender, Amy L. Austin,
Assistant Federal Public Defender, Frances H. Pratt, Research and
Writing Attorney, Richmond, Virginia, for Appellant. John Ciulla,
Special Assistant United States Attorney, Fort Lee, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  John Kelvin Ellis pled guilty to operating a motor

vehicle on a Virginia highway at Fort Lee, a place within the

special maritime jurisdiction of the United States, after having

been       determined     to   be   an   habitual      offender    (fifth     offense)

(Count 2), in violation of 18 U.S.C. § 13 (2000), assimilating Va.

Code       Ann.    §   46.2-357(B)(3)     (2005);      unlawfully    and    knowingly

refusing to submit to a breathalyser test after being arrested for

an offense of driving under the influence of alcohol on federal

property (Count 4), in violation of 18 U.S.C. § 3118 (2000); and

failing to stay within one lane when operating a motor vehicle on

a divided highway on federal property (Count 5), in violation of 32

C.F.R. § 634.25(f) (2007), assimilating Va. Code Ann. § 46.2-804

(2005).       On appeal, counsel has filed an Anders* brief, stating

there are no meritorious issues for appeal but suggesting that

Ellis did not knowingly and voluntarily waive his right to appeal

and that Ellis’ sentence is unreasonable.                    Ellis also filed a pro

se   supplemental         brief,    challenging     the   reasonableness       of   his

sentence.           The   Government     has   moved    to    dismiss   the   appeal,

asserting that, because Ellis validly waived the right to appeal

his sentence in the plea agreement, we lack jurisdiction over the

appeal.       We affirm in part and dismiss in part.




       *
        Anders v. California, 386 U.S. 738 (1967).

                                         - 2 -
           A defendant may waive the right to appeal if that waiver

is knowing and intelligent.     United States v. Amaya-Portillo, 423

F.3d 427, 430 (4th Cir. 2005).        Generally, if the district court

fully questions a defendant regarding the waiver of his right to

appeal during the Fed. R. Crim. P. 11 colloquy, the waiver is both

valid and enforceable. United States v. Johnson, 410 F.3d 137, 151

(4th Cir. 2005); United States v. Wessells, 936 F.2d 165, 167-68

(4th Cir. 1991).     The question of whether a defendant validly

waived his right to appeal is a question of law that we review de

novo.   United States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).

           Our review of the record leads us to conclude that,

despite   Ellis’   inability   to    read   well,   Ellis   knowingly   and

voluntarily waived the right to appeal his sentence. Moreover, the

sentencing issues raised on appeal fall within the scope of the

waiver.   We therefore grant, in part, the Government’s motion to

dismiss and dismiss this portion of the appeal.

           Although the waiver provision in the plea agreement

precludes our review of the sentence, we note that Ellis was not

asked whether he understood he also was waiving the right to appeal

his convictions.   Thus, the waiver does not preclude our review of

any errors in Ellis’ conviction that may be revealed by our review

pursuant to Anders.     Our review of the transcript of the plea

colloquy leads us to conclude that the magistrate judge and the

district court fully complied with the mandates of Rule 11 in


                                    - 3 -
accepting Ellis’ guilty plea on each count.              Thus, we deny, in

part,   the    Government’s   motion    to     dismiss    and     affirm    the

convictions.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues not

covered by the waiver.     We therefore affirm Ellis’ convictions and

dismiss the appeal of his sentence.            This court requires that

counsel inform her client, in writing, of the right to petition the

Supreme Court of the United States for further review.                   If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.          Counsel’s motion

must state that a copy thereof was served on the client.                     We

dispense   with   oral   argument    because     the      facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                         AFFIRMED IN PART;
                                                         DISMISSED IN PART




                                    - 4 -